Citation Nr: 1436777	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant testified before the undersigned Veterans Law Judge in June 2013.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary for additional development.

VA may accept documents submitted by a claimant as evidence of qualifying service, without verification from the appropriate service department, if the documents were issued by a U.S. service department, contain the needed information, and in VA's opinion are genuine and contain accurate information.  
38 C.F.R. § 3.203(a); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) (addressing verification of service in the Philippine Commonwealth Army while in the service of the U.S. Armed Forces).  However, as is the case here, if the evidence of service submitted does not meet the requirements of § 3.203(a), VA must request verification of service from the appropriate U.S. service department.  38 C.F.R. 
§ 3.203(c); see Soria, 118 F.3d at 749 (rejecting the appellant's argument that it was error not to accept the Philippine Department of National Defense's certification of veteran status as proof of status).

Significantly, where the service department has made a negative determination, but the claimant subsequently provides VA with new information relevant to qualifying service, VA generally must submit the new evidence to the service department for further review.  Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The U.S. Court of Appeals for Veterans Claims also stated that, in Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000), it was determined that "there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service."

In this case, the AOJ has not adequately complied with the Board's previous remand of December 2013 that specifically requested "a new request for verification of the appellant's service by the NPRC or appropriate arm of the service department using all evidence submitted by the appellant." (Emphasis added).  Although the AOJ submitted a new request in May 2014 correcting the Veteran's date of birth, place of birth, and parents' names, the new request failed to provide other pertinent information supplied by the appellant.  In this regard, the request failed to include the appellant's stated alias of "Caloy" or "Kaloy" (see April 2011 statement) and also failed to include one alternative period of service from December 1, 1942, to June 1, 1945 (see Joint Affidavit of M.V. and R.C.; Board Hearing Transcript at p. 6 (asserting that the date of discharge on the request was correct but that the date of entry was wrong).

Thus, remand is warranted to correct these deficiencies.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or other appropriate entity and request verification of the appellant's service.  The request, in addition to including the information provided in the May 2013 VA Form 21-3101, must also identify the appellant's stated alias of "Caloy" or "Kaloy" and the alternative period of alleged service from December 1, 1942, to June 1, 1945.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

